HART, District Judge
(concurring in judgment). — I agree fully with the view that the word “business” in the clause of our Constitution in question should be construed as though the words “causes of action” were substituted therefor. In support of the rule that the constituent elements of a cause of action consist of a wrongful act of omission or commission resulting in implied or actual damages, it may not be out of place to suggest that the same is in harmony with the rule stated by Bliss in his Code Pleading at section 113, that “the cause of action is the wrong;” and is likewise in accordance with the doctrine supported by the recent book of Judge Sibley on “The Right to and Cause for Action.” In brief, the doctrine of the latter work is that there is a difference between primary or substantive law defining rights which it will establish and secondary or adjective law, which provides a remedy in aid or protection of the antecedent right; that primary and remedial rights correspond with these two great *361divisions of the law; that remedial rights exist only for the purpose of supporting and securing primary rights; that it-is only when there is some actual or threatened invasion of some legal right that the remedial right can properly be called into operation; that “a legal wrong is the failure to discharge a legal duty, and consequently consists in some act or forbearance in violation of a legal right” (Robinson’s Amer. Jurisp. 139); that a legal wrong is the violation of a primary right; that an antecedent right is required in order to characterize and condition the illegal character of the act complained of; that the legal wrong may consist of a public offense, a tort, breach of contract, express or implied, or any act or failure to act in violation of a legal right; that the action sought for is by the court, and the expression “cause for action” is therefore preferable to “cause of action;” that, while the suitor applying for a redress of injuries must show his primary rights which, are threatened or invaded, the facts showing such primary or substantive rights are not, strictly speaking, the cause or reason for action; that in all actions, civil and criminal, the cause for action is to be identified with the delict-, the wrong, the breach. To quote Mr. Sibley’s own words (section 24): “The same facts show the commission of a legal wrong and also a cause for action. The act which constitutes the one necessarily gives rise to the other. Both exist or neither does. A wrong in every ease implies a cause for action, and vice versa. And this is true in all actions, criminal' and civil, at law, in equity, and admiralty. Is not the wrong, then, on the basis of legal principle, beyond question identified as the cause?” The same author quotes from Phillips on Code PL: “When a legal right is wrongfully infringed, there accrues ivso facto to the injured party a right to obtain legal remedy by action against the wrongdoer;” and comments thereon in part, as follows: “But it is to be observed that the act constitutes and is the delict; not the right it infringes. Hence, while the author [Mr. Phillips] saw -that when a *362wrong is committed there 'accrues the right’ to ‘legal remedy/ that this was conferred by the remedial law was not perceived. . . . Remotely, and in the view that draws into' a cause all antecedents, suits can be said to rest upon primary rights, and with the equal truth on the existence of organized society. . . . Judicial tribunals are not concerned about the protection ' of primary rights, save as that is an incident of the redress which, by force of the remedial law, they are bound to give to an injured party when their violation has been duly shown. . . . However, if the great purpose of actions was'the protection of antecedent rights, still the cause for action would be formed in the legal wrong. Until that is shown, no right to action appears, while upon its admission or proof a cause for action at once becomes legally manifest. Both arise from the wrong and the law of remedy. . . . Primary rights have no relation to either, except as a condition to the existence of legal wrongs. They are no more a part of the cause for judicial intervention than is a public way on which a log wrongfully is left, over which one falls to his hurt. Putting the obstruction there was the wrong, to which the road is related simply as one condition of the tortious act, not as any part of the cause for action to redress it. So the presence of and right to life are conditions essential to murder, but in no admissible sense a part of the crime, or of the cause for action which it brings into being.” Sibley, secs. 27-30. In discussing the “locus of the cause for action” the same author, at section 64, says: “This question may arise and become of importance, not only in regard to the place for criminal prosecutions, but also in respect to statutes of limitations, the performance of contracts, and the jurisdiction of courts. As to the latter, this has already been made apparent. The doctrine which always finds the cause for action in a legal wrong, however, will greatly simplify the problem of its locus in many cases. Eor example, take the common provision that if, by the laws of one state or county *363where the cause of action arose, the suit is barred, it shall be barred in the State where it is instituted; or the one by which certain actions ‘must be brought in the county where the cause, or some part thereof, arose,’ on the principle that the ‘cause’ is to be found in a legal wrong, whatever the nature of this may be — the place where the breach of duty occurred, out of which it arises, at once settles the question, and makes the dichotomous splitting of a cause for action between the delict and primary right, which some courts have assumed to be necessary in order to support their jurisdiction, wholly superfluous.” The author in his book quoted from above fails to make clear the relation of damages to the cause of action, but he probably includes damages, actual or implied, in the expression “legal wrong.”
In considering the question whether this action should have been brought in the county where the injuries are alleged to have been sustained or in the county in which deceased came to his death, the rule in murder cases may be considered as closely analogous. At the very early common law the more common holding was that, where the mortal blow was given in one county, and death ensued in another county, the offense should be prosecuted in the county where the blow was given. U. S. v. Guiteau, 47 Am. Rep. 247, and cases there reviewed. In 1548 the statute of 2 and 3 Edw. VI, c. 24, which is common law in our country, enacted that in such a case the trial might be in the county of the death. Our statute (section 4585, Rev. Stat. 1898) provides that the action shall be brought in the county where the blow is struck. Mr. Bishop, in 1 Crim. Law, sec. 115, note 2 (5 Ed.), says: “The true view, therefore, is that the infliction of the mortal blow, constitutes the crime in felonious homicides, yet until death the mortality of the wound can not be established in evidence.” In the same elaborate note he argues in favor of his view as follows: “And it- is not generally among men recognized as sound to hold that a wound not even described *364•as mortal is a force from bim who inflicts it, operating as an abiding presence of tbe wrongdoer in every county into' wbicb the injured person may choose to carry the wound.” And as illustrating to what lengths the contrary rule would lead, he suggests: “So, if an assault creating a wound not mortal is given in Maine, and the injured person comes to Massachusetts, where he feels a pain from it, the offender may be indicted in Massachusetts for the battery.” In the case of People v. Gill, 6 Cal. 637, it was held that murder was committed at the time the mortal blow was given, although death did not follow for some time after. But in a civil case, such as the one at bar, if the fact of death be regarded as something more than evidence of the fatal nature of the injury, yet the wrongful death-dealing act would seem to be the principal element of the case. The instance of one standing in one county and putting in motion some physical force to the injury of another in an adjoining county is not analogous to the case at bar. The civil cases seem to' lend some support to the view that in such a case the cause of action arises where the wrongful act occurred. Thus, in Van Doren v. Pennsylvania R. Co., 35 C. C. A. 282, 93 Fed. 260, the syllabus reads: “Under a statute giving a right to sue for the recovery of damages resulting from injury caused by negligence, unlawful violence, or wrongful act, the tort constituting the gist of the action is not the resulting death, but such negligence, violence, or act, although death must result before the statutory cause of action accrues.” In De Harn v. Mex. Nat. R. Co., 86 Tex. 68, 23 S. W. 381, theheadnote reads: “That the injured party died within this State from injuries received elsewhere does not give right of action. The primary cause or the wrong suffered was when the injury was inflicted, and the residence of the deceased or the place of his death are immaterial.” In Rudiger v. Chicago, St. P., M. & O. R. Co., 94 Wis. 191, 68 N. W. 661, the court say at page 196, 94 Wis., and at page 662, 68 N. W., in speaking of such an action: “The *365foundation of the action is obviously the wrongful or negligent act or default which caused the injury, and which is in contravention of the law of the State. This, as we have said, is the substantive ground of the action.”
Tb refer the cause of action to the wrongful act has an important bearing upon the law of pleading as to joinder of actions. To illustrate: The case of King v. Chicago, M. & St. P. Ry. Co. (Minn.), 82 N. W. 1113, 50 L. R. A. 161, 81 Am. St. Rep. 238, holds that “injuries to the person, and injuries to the property of the person injured, both resulting from the same tortious act, are separate items of damages, constituting but one cause of action.” A note to this case says: “The rule supported by the greater weight of the American authorities treats a single act causing injury as giving rise to but a single cause of action, whether or not the act infringes upon different rights, or causes different injuries.” To reach this view it would seem to be necessary to regard the wrongful act as the principal ingredient in the cause of action, and the resulting injury as subsidiary or incidental. While the question' is a very close one, and men 'may reasonably differ in judgment thereon, I am inclined to give preference to the rule requiring the action in such a case as the one at bar to be brought in the county of the alleged wrongful acts of defendant, for the reasons that the same is in analogy to our statute governing the trial of murder cases under like conditions; that the same is in accordance with the more general rule of the early common law; that the same is conducive to certainty in determining where a cause of action arises and what actions may be joined (Bliss, Code Pl., sec. 113); and that the same seems to be supported by the weight of reason, and the decisions in civil and criminal cases, so far as they bear upon the rule.
On the question as to whether the clause of the Constitution in question is so far jurisdictional that the same can not be waived in any case, I see no reason for holding that the *366litigant Has a right in a case the nature of which would have been purely transitory at the common law, to experiment with the court by trying the case upon its merits, without raising the question whether the same is brought in the right county, and then, after an adverse decision, raise the question of whether the ease should not have been originally brought in another county. The rule is thus stated in 22 Ency. Pl. and Pr., pages 815, 816, under the title “Venue;” “It may be stated as a general rule that the bringing of an action in an improper county is not a jurisdictional defect, where the court has general jurisdiction of the subjechmatter, and that the statutes fixing the venue in certain actions confer a mere personal privilege, which may be waived by a failure to claim it in the proper manner and at the proper time.” The following cases, among a great many others, are cited in support of the rule: Fennell v. Guffey, 155 Pa. 38, 25 Atl. 785; Bonner v. Hearne (Tex. Sup.), 12 S. W. 32; De La Vega v. League, 64 Tex. 214; Moody v. First Natl. Bank of Athens (Tex. Civ. App.), 51 S. W. 523; Kane v. U. P. R. R. Co., 5 Neb. 105; Blackford v. Lehigh Val. R. R. Co., 53 N. J. Law 56, 20 Atl. 735; Balt. Cent R. R. Co. v. Meyers, 10 C. C. A. 485, 62 Fed. 397; Scott v. Hoover (C. C.), 99 Fed. 247; and So. Exp. Co. v. Todd, 5 C. C. A. 432, 56 Fed. 104. In the latter case it is said, after a review of numerous authorities: “Thus it will be seen.' that for more than sixty years the Supreme Court has uniformly held that a general appearance or an answer to the merits by the defendant was a waiver of the objection that the action was brought in the wrong district, and that it was too' late thereafter -to insist upon it.” In some of the States, such as Wisconsin, Montana, and California, there are statutory provisions to the effect that, if the county in which the action is brought is not the proper county, it may be tried therein, unless the defendant objects; but, of course, decisions under such a statute are entitled to little or no weight in this jurisdiction, where there *367is no' such statute. It is true that California has held in the cases cited in Konold v. Ry. Co., 16 Utah 151, 51 Pac. 256, under a constitutional provision of that State “that all cases for the recovery of the possession of, quieting the title to, or for the enforcement of liens upon real estate should be commenced in the county in which the real estate is situated,” is jurisdictional, and can not be waived. But it does not follow that the same rule of construction should be applied under our own Constitution to those actions which at common law were transitory, and not local, in their nature. It should be noted, in connection with the constitutional provision of California, above referred to, that the same is a part of the very section conferring, defining and limiting the jurisdiction of said courts; while in the IJtah Constitution the clause in question occurs in section 5, article 8, and the section directly conferring jurisdiction upon district courts is contained in section 7 of the same article. In the case of Rogers v. Cady, 104 Cal. 292, 38 Pac. 81, 43 Am. St. Rep. 100, the court made clear the reason for holding -the particular clause of their Constitution to be jurisdictional. “The Constitution has denied to the superior court of Lassen county any jurisdiction over the subject-matter of the foreclosure proceedings [mortgage on lands], and, as that court never had any jurisdiction to entertain the action, its determination upon any question arising in this proceeding can not have any authority. There are certain cases in which the jurisdiction of a court depends upon the existence of some quasi-jurisdictional fact necessary to be proven in order to authorize the court to act, and which it must itself determine from the evidence before it can have jurisdiction to determine the controversy. Brittain v. Kinnaird, 1 Brod. & B. 432, is a leading illustration of this principle; and in Noble v. Union River R. R. Co., 147 U. S. 174, 13 Sup. Ct. 271, 37 L. Ed. 123, may be found reference to- a number of cases of the same character; but the present case does not fall within this principle, for the reasons *368•that, as above seen, there was no question of fact to be determined by the trial court. When, the subject-matter upon which the jurisdiction of a court rests is limited by the Constitution, the court looks to that instrument for its jurisdiction, and can not, by its mere decision, acquire jurisdiction over a matter therein denied it.” By the California Constitution the superior court- had no jurisdiction of the subject-matter of actions affecting real estate situated outside of the county. The proceedings of the constitutional convention throw some light upon the purpose and meaning of the clause in question. The convention having under consideration article 8 on “Judiciary” the following proceedings were had, as appear on page 1503 of the published report of the convention: “Mr. Evans (Weber) u I desire to offer the following amendment to section 5, after the word ‘year:’ ‘All civil and criminal business arising in any county must be tried in such county, unless a change of venue be taken in such cases as may be provided by law, or upon consent of the parties, in writing in civil cases.’ Mr. Varian: What is the necessity for that? Mr. Evans (Weber) : I think the article by implication now would require that all the business should be transacted in the county where it arises. My only purpose was to make it certain that all business should be tried in the county where it arises, and I want to add this with the qualification there of cases where a change of venue might be taken as provided by law. There may be some criminal case where all the jurors in the county are prejudiced, and it would be necessary to remove it into another county; and then in civil cases, if parties want to stipulate it into another county, they can do so. Mr. Varian: Won’t that amendment cut out the general proposition for a change of venue in civil cases whether the parties stipulate or not ? Mr. Evans (Weber) : I think not. Mr. Varian: It seems so to me; that is purely a matter of legislation anyhow. Mr. Evans (Weber) : Stipulation is a matter, anyway, of consent, and that might be stricken out— *369that pajrt of it. If there is any objection to that, I would ask that that part of it be stricken out. The 'amendment, as modified, was agreed to.”
Being of the opinion that defendant has waived the question of venue, and that in such a case as this the same can be waived under our Constitution, I concur in the judgment of reversal.